2otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (U.S. Patent Application 20130038533 A1).
 
Regarding Claim 1, Lo teaches a computer mouse (par 0027 Fig 1 mouse 10), comprising:
a base (par 0027 Fig 1 lower housing assembly comprising bottom shell 12 and housing 21, par 0037);
a cover assembly (par 0027,0031 Fig 2 top housing assembly 11a/11b) releasably secured to the base (par 0035 assembling unit 144 covering the ball end 1422 from the upside of the lower shell 11b is fixed to bolts 111 on the lower shell 11b by a pair of screws 1442) and including an opening (par 0027,0031 Fig 2 top housing assembly 11a/11b including through cylindrical portion 110); and 
a rotational device disposed in the opening (paras 0038,0039 Fig 5 rotational device combination of 262, 24, 22, 216, at least a portion comprising 22 [top end of the erective rod 221 connects the top housing unit 11 and is exposed outside the top housing unit 11] disposed in opening 110 of cover 11/a/11b, Fig 1 par 0028) to rotatably secure to the base (rotational device is attached to the base 12 through housing 21 par 0037).

Regarding Claim 5, Lo teaches the computer mouse of claim 1, wherein 
the base further comprises a body releasably secured to the cover assembly (par 0035 assembling unit 144 is rotationally connected to the ball end 1422 of the supporting rod 142 and the lower shell 11b; the supporting rod 142 includes a cylindrical post 1421 upward passed through the bottom shell 12 and fixed to the bottom shell 12 by a screw), and 
a hollow, cylindrical mounting member on an inner surface of the body (par 0037 Figs 2,4 housing hollow [with receiving space], cylindrical left end portion 212 on inner surface of base 12; portion 213 may be omitted); and 
wherein the rotational device is rotatably secure to the mounting member (par 0036 Figs 4,5 rotational member at least portion 24 is disposed in the accommodating housing 21/212).


Regarding Claim 6, Lo teaches the computer mouse of claim 5, further comprising 
a rotational member including a cylindrical mounting element rotatably, releasably disposed in the mounting member (par 0041 Fig 5 rotational member 261 comprising a cylindrical mounting element 2614 releasably disposed in the mounting member 212), and 
a base element (par 0041 Fig 5 rotational member 261 base element 2612).

Regarding Claim 7, Lo teaches the computer mouse of claim 1, wherein 
the cover assembly comprises 
a top member releasably mounted on the base (par 0027,0031 Fig 2 top housing assembly 11a/11b, par 0035 assembling unit 144 covering the ball end 1422 from the upside of the lower shell 11b is fixed to bolts 111 on the lower shell 11b by a pair of screws 1442), the top member including the opening (par 0027,0031 Fig 2 top housing assembly 11a/11b including through cylindrical portion 110); 
a covering body releasably mounted between the top member and the base, the covering body including a central opening aligned with the opening (par 0037 Fig 5 cover 214 is releasably mounted between the top member 11a/11b and the base 12 and includes central opening aligned with the opening/cylindrical portion 110), 
a front, left shell (Fig 1 left button housing), and 
a front, right shell (Fig 1 right button housing) being a mirror image of the front, left shell (Fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Patent Application Publication 20130038533 A1) in view of Bai et al. (China Patent Application Publication CN 215494941 U, hereinafter “Bai”).

Regarding Claim 10, Lo teaches the computer mouse of claim 7, further comprising a scroll wheel disposed between the front, left shell and the front, right shell (Fig 1 par 0034 roller of controlling module 16). However, Lo appears not to expressly teach the roller is rotatably mounted in the covering body.   
Bai teaches the roller is rotatably mounted in the covering body (Figs 1,3 scroll wheel is rotatably mounted in the covering body 13).
Lo and Bai are analogous art as they each pertain to computer mouse arrangements. It would have been obvious to a person of ordinary skill in the art to modify the computer mouse of Lo with the inclusion of the scroll wheel is rotatably mounted in the covering body of Bai. The motivation would have been in order to integrate lower top cover and the covering body into a single part.

Allowable Subject Matter
Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 
Claim 2:
While closest prior art Lo (20130038533 A1) teaches portions of the limitations of Claim 2, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 2, namely "a disc-shaped external rotational member including a circular flange on one surface, the circular flange disposed through the opening to rotatably secure to the base, the circular flange having a through hole; and a disc-shaped internal rotational member partially disposed in the through hole" in combination with all other limitations of the claim and of claims on which the claim depends.
Claims 3 and 4 would be allowable dependent on the allowability of Claim 2.

Claim 8:
While closest prior art Lo (20130038533 A1) teaches portions of the limitations of Claim 8, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 8, namely "the top member further comprises a plurality of steel protuberances on a bottom, each of the protuberances including a hole; the covering body further comprises a plurality of bossed holes and a plurality of magnets magnetically disposed in the bossed holes respectively" in combination with all other limitations of the claim and of claims on which the claim depends.
Claim 9 would be allowable dependent on the allowability of Claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624